NUMBER 13-22-00080-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                               IN RE JEFFERY ALAN RICHIE


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Longoria, Hinojosa, and Silva
                     Memorandum Opinion by Justice Silva1

        Jeffery Alan Richie, proceeding pro se, has filed pleadings with our Court regarding

an application for writ of habeas corpus that he filed with the District Clerk of Wharton

County, Texas. Although Richie’s pleadings are unclear, it appears that his application

for writ of habeas corpus failed to include a trial court cause number, and his application

was ultimately dismissed for that reason by the Texas Court of Criminal Appeals. Given



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
that this matter does not appear to involve a final, appealable judgment, we liberally

construe Richie’s pleadings as a petition for writ of mandamus. See TEX. R. APP. P.

25.2(a)(2) (discussing a criminal defendant’s right to appeal); Canada v. State, 547

S.W.3d 4, 10 (Tex. App.—Austin 2017, no pet.) (stating that appellate courts liberally

construe pro se pleadings although pro se litigants must still follow the applicable rules

and laws). Richie states that he is “not challenging his conviction,” but “is being restrained

in his liberty by the parole hold placed on him and other issues,” and Richie asserts that

the “clerk has refuse[d] to file[] his notice of appeal.”

       In a criminal case, to be entitled to mandamus relief, the relator must establish

both that the act sought to be compelled is a ministerial act not involving a discretionary

or judicial decision and that there is no adequate remedy at law to redress the alleged

harm. See In re Meza, 611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding);

In re Harris, 491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam);

In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the

relator fails to meet both requirements, then the petition for writ of mandamus should be

denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding); see also Barnes v. State, 832 S.W.2d

424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a

pro se applicant for a writ of mandamus must show himself entitled to the extraordinary


                                               2
relief he seeks.”). In addition to other requirements, the relator must include a statement

of facts and a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record. See generally TEX. R. APP. P. 52.3

(governing the form and contents for a petition). Further, the relator must file an appendix

and record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       Article V, Section 6 of the Texas Constitution delineates the appellate jurisdiction

of the courts of appeals, and states that the courts of appeals “shall have such other

jurisdiction, original and appellate, as may be prescribed by law.” TEX. CONST. art. V,

§ 6(a). This Court’s original jurisdiction is governed by § 22.221 of the Texas Government

Code. See TEX. GOV’T CODE ANN. § 22.221; see also In re Cook, 394 S.W.3d 668, 671

(Tex. App.—Tyler 2012, orig. proceeding). In pertinent part, this section provides that we

may issue writs of mandamus against certain judges within our district and “mandamus

and all other writs necessary to enforce the jurisdiction of the court.” TEX. GOV’T CODE

ANN. § 22.221(a); see id. § 22.221(b). This Court does not have jurisdiction to issue a writ

of mandamus against a district clerk unless it is necessary to enforce our jurisdiction. See

In re Smith, 263 S.W.3d 93, 95–96 (Tex. App.—Houston [1st Dist.] 2006, orig.

proceeding); In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999,

orig. proceeding) (per curiam).

       Based on our review of Richie’s pro se pleading, it appears that the gravamen of

Richie’s complaint concerns the district clerk’s failure to file his notice of appeal. However,


                                              3
Richie has not shown that the issuance of a writ of mandamus is necessary to enforce

our jurisdiction over any potential appeal. See In re Smith, 263 S.W.3d at 95–96; In re

Washington, 7 S.W.3d at 182. Further, if we were to construe Richie’s pleading as a

petition for writ of habeas corpus given his statement that he is “being restrained in his

liberty,” we would lack jurisdiction over his complaint. See TEX. GOV’T CODE ANN. §

22.221(d). In short, we do not have original habeas corpus jurisdiction in criminal matters.

See Ex parte Braswell, 630 S.W.3d 600, 601–02 (Tex. App.—Waco 2021, orig.

proceeding); In re Quinata, 538 S.W.3d 120, 120–21 (Tex. App.—El Paso 2017, orig.

proceeding); In re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston [14th Dist.] 2016,

orig. proceeding) (per curiam). Therefore, to the extent that Richie may seek habeas

corpus relief we would lack jurisdiction over his request for relief.

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that Richie has not met his burden to obtain relief.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8.



                                                                 CLARISSA SILVA
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
3rd day of March, 2022.




                                              4